DETAILED ACTION
	Applicant’s response of September 26, 2022 has been fully considered.  Claims 1, 4, 7 and 10 are amended and claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:
In line line 1, the word compounds should not be plural.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitago (JP 2013-107991).  The citations below are taken from an English language machine translation included herewith.
Kitago teaches a rubber composition for pneumatic tires (Page 1, ¶2) comprising a natural rubber and polybutadiene rubber (Table 1; Page 10), carbon black that has been surface functionalized with an amino acid such as cysteine (Page 3, ¶5; Page 4, ¶8), and a vulcanization system comprising sulfur and a vulcanization accelerator (Table 1; Page 10).  Most carbon black is formed by pyrolysis, especially that used in rubber compositions for tires.  Cysteine is the first formula listed in claim 2, HSCH2CHNH2COOH.  
As for the limitation that the carbon black is made from the pyrolysis of end-of-life pneumatic tires, this is a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, there is no evidence on the record that carbon black formed in this way is structurally different from the carbon black formed by the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kitago (JP 2013-107991).  The citations below are taken from an English language machine translation included herewith.
	Regarding claims 1 and 2, Kitago teaches a rubber composition for pneumatic tires (Page 1, ¶2) comprising a natural rubber and polybutadiene rubber (Table 1; Page 10) (cross-linkable unsaturated-chain polymer base), carbon black that has been surface functionalized with an amino acid such as cysteine (Page 3, ¶5; Page 4, ¶8), and a vulcanization system comprising sulfur and an vulcanization accelerator (Table 1; Page 10).  Cysteine is the first formula listed in claim 2, HSCH2CHNH2COOH.  
	The examples of Kitago do not include a silane bonding agent.  However, Kitago does teach that a silane coupling agent is a suitable additive for rubber compositions (Page 7; ¶4).  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a silane coupling agent in the rubber composition, and would have been motivated to do so in order to ensure proper coupling between the functionalized carbon black and the rubber component.  
	The limitation that that the carbon black is recycled and that it is obtained from the pyrolysis of used pneumatic tires is a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, there is no evidence on the record that carbon black formed in this way is structurally different from the carbon black formed by the prior art.
	Regarding claim 3, Kitago does not teach that the amount of functionalization on the carbon black is between 5 and 15% by weight.  However, it is well known in the art to optimize result effective variables, such as the amount of functionalization (MPEP §2144.05).  The amount of functionalization of the filler helps to control the bulkiness of the filler and how it interacts within the rubber composition which leads to affecting the overall properties of the tire.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to optimize the amount of functionalization of the carbon black to within a range of from 5 to 15% by weight and would have been motivated to do so in order to control the bulkiness of the filler and how it interacts within the rubber composition which helps to produce a rubber composition that is capable of improving fuel efficiency and abrasion resistance.
	Regarding claim 4, Kitago does not teach that the functionalized carbon black is present within the composition in a quantity of between 2 and 25% in phr of the total carbon black.  Kitago does teach using a conventional carbon black in conjunction with the functionalized carbon black (Page 5, ¶2) and that the functionalized carbon black is present in the composition in from 10 to 80 parts by mass (Page 5, ¶1).  From this teaching, one of ordinary skill in the art could easily arrive at a rubber composition wherein the functionalized carbon black is present in from 2 to 25% by weight of the total carbon black.  For instance, 50 parts total carbon black and 10 parts of the functionalized carbon black produces a mass percentage of 20%.  At the time of the filing of the instant invention, one of ordinary skill in the art would have found it obvious to use the functionalized carbon black in an amount of 2 to 25% by weight of the total carbon black in the composition, and would have been motivated to do so in order to control the bulkiness of the filler and how it interacts within the rubber composition which helps to produce a rubber composition that is capable of improving fuel efficiency and abrasion resistance.
	Regarding claims 5 and 6, Kitago teaches that the rubber composition is used in the tread or sidewall of the tire (part of the casing) (Page 7, ¶9).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kitago (JP 2013-107991) as applied to claim 7 above.  
Kitago does not teach that the amount of functionalization on the carbon black is between 5 and 15% by weight.  However, it is well known in the art to optimize result effective variables, such as the amount of functionalization (MPEP §2144.05).  The amount of functionalization of the filler helps to control the bulkiness of the filler and how it interacts within the rubber composition which leads to affecting the overall properties of the tire.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to optimize the amount of functionalization of the carbon black to within a range of from 5 to 15% by weight and would have been motivated to do so in order to control the bulkiness of the filler and how it interacts within the rubber composition which helps to produce a rubber composition that is capable of improving fuel efficiency and abrasion resistance.

Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive.
Applicant’s overarching argument is that the current amendments overcome the rejection of all claims and that Kitago does not teach a recycled carbon black and instead teaches a virgin carbon black.  However, these amendments do not change the rejection because they refer to how the carbon black is made while presenting no evidence of a structural difference in the carbon black itself, or in the rubber composition as a whole.  As stated above, the patentability of a compound or composition does not depend on how it is made.  The process must result in a structural difference and at this time, no evidence of such as been presented.  While applicant refers to paragraphs 4-7 of the instant PG-PUB as evidence, this is only background information and not experimental evidence.  Therefore, these arguments are not persuasive at this time and the rejection of record stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767